*820OPINION

Per Curiam:

This is an appeal from a judgment upholding Douglas County’s refusal to accept payment for redemption of certain real estate. Appellant Sievers tendered only delinquent taxes, penalties, and interest, refusing to tender delinquent assessments on the property, substantially all of which accrued after the delinquent tax notice was delivered to Sievers pursuant to NRS 361.565.
Here, the trial court determined that both the unclean hands doctrine and the doctrine of laches precluded any relief to Sie-vers. Sievers failed to assign error to these conclusions, either of which was dispositive of the entire action. Cf. Agricultural Ins. Co. v. Biltz, 57 Nev. 370, 64 P.2d 1042 (1937) (unclean hands); Daly v. Lahontan Mines Co., 39 Nev. 14, 158 P. 285 (1915) (laches).
Even had we found error in the Douglas County Treasurer’s refusal to accept Sievers’ partial tender, it is well established that this court will affirm the holding of the lower court if it is supported by any of the theories presented. See Rae v. All American Life & Cas. Co., 95 Nev. 920, 605 P.2d 196 (1979); Kraemer v. Kraemer, 79 Nev. 287, 382 P.2d 394 (1963); Foster v. Lewis, 78 Nev. 330, 372 P.2d 679 (1962).
We affirm the judgment of the lower court.
Mowbray, C. J., and Gunderson, Manoukian, and Bat-jer, JJ., and McDaniel, D. J.,1 concur.